Per Curiam.
The motion to punish the judgment debtor for contempt was based upon the claim that he had deliberately given false testimony upon material matters in his examination in supplementary proceedings. Assuming this charge to have been clearly established, the court was not authorized to punish the debtor for contempt on that ground. (Judiciary Law, § 753, subd. 5; Matter of Silberman Dairy Co. v. Econopouly, 177 App. Div. 97.)
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Costs to be set off against the judgment.
All concur; present, Lydon, Callahan and Frankenthaler, JJ.